Matter of Agbai v New York City Civ. Serv. Commn. (2017 NY Slip Op 03699)





Matter of Agbai v New York City Civ. Serv. Commn.


2017 NY Slip Op 03699


Decided on May 9, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2017

Acosta, J.P., Renwick, Mazzarelli, Gische, Gesmer, JJ.


3938 101083/14

[*1]In re Richard Agbai, Petitioner-Appellant,
vNew York City Civil Service Commission, et al., Respondents-Respondents.


Siskopoulos Law Firm, LLP, New York (Alexandra Siskopoulos of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Benjamin Welikson of counsel), for respondents.

Judgment (denominated an order), Supreme Court, New York County (Joan B. Lobis, J.), entered April 3, 2015, granting respondents' cross motion and dismissing the article 78 petition seeking, inter alia, to vacate respondents' determination, dated June 3, 2014, which terminated petitioner's employment as a correction officer, unanimously affirmed, without costs.
The determination of respondent New York City Civil Service Commission is subject to judicial review only if "the agency has acted illegally, unconstitutionally, or in excess of its jurisdiction" (Matter of New York City Dept. of Envtl. Protection v New York City Civ. Serv. Commn., 78 NY2d 318, 323 [1991]). The court properly rejected petitioner's argument that the Administrative Law Judge did not have the authority and jurisdiction to conduct the subject disciplinary hearing (see e.g. Matter of Stapleton v Ponte, 138 AD3d 751 [2d Dept 2016]).
Petitioner's remaining contentions are either improperly raised for the first time on appeal or unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 9, 2017
CLERK